  Case 8:20-cv-00226-TJS Document 1-3 Filed 01/24/20 Page 1 of 3
Exhibit A


   IN THE CIR CUI T COUR T OF MAR YL AND FOR PRIN CE GEORGE'S COUN TY



 WANDA GHOLSON
 6518 Flanders Drive
 Hyattsville, Maryland 20783

                 Plaintiff

 v.
                                                 CAL /       q -- 3 ~ f.t 1 f
                                                                           _..,                _,
 WASHINGTON METROPOLITAN                                                   ?:)                 ~
                                                                                                             --
                                                                                               ,.o
                                                                                                             no
 AREA TRANSIT AUTHORITY                                                     G>
                                                                            rn
                                                                                               ,,.,
                                                                                               :::::,
                                                                                                             -- Cl)
                                                                                                n
                                                                                                -
                                                                                                             ("l~
 Serve: Manager                                                             o                                s.,,..
 600 Fifth Street, N.W.                                                      (")                 0--         ,...o
 Washington, D.C. 20001                                                       o                               o-
                                                                                                              o .... ~
                                                                                                  :i          c. ::,-
                                                                              3:
                                                                                  CJ
                                                                                                    ~
                                                                                                                  ,..,
                                                                                                                  ~ (i)

                Defendant
                                                                                  *......i:-            V,
                                                                                                        vJ
                                       COMPLAINT

         COMES NOW the plaintiff, Wanda Gholson, by and through her attorney,

 Erik D. Frye, and brings this complaint against the Defendant, Washington

 Metropolitan Area Transit Authority, herein after referred to as WMATA, and in

 support thereof, states as follows:

         1. That plaintiff, Wanda Gholson, is an adult citizen of the United States and

 a resident of Prince George's County, Maryland.

         2   That Defendant, WMATA, is a company licensed to conduct business in

 the State of Maryland, and was so conducting business on or about February I O,

 2017.

         3. That Defendant, WMATA, is a common carrier.
Case 8:20-cv-00226-TJS Document 1-3 Filed 01/24/20 Page 2 of 3



        4.   That on or about February 10, 2017, plaintiff, Wanda Gholson, was a

passenger on a WMA TA bus at 600 19 th Street, N. W., in the District of Columbia.

        5.   That on the same date and time, the driver of the bus owned and operated

by defendant, WMA TA was operating the bus at this location in such a reckless and

careless manner that the operator failed to lower the steps to the appropriate height

and as plaintiff was exiting said bus, she fell and was severely injured.

        6.   That it was then and there a duty of the driver of the bus owned and

operated by defendant, WMATA, to use utmost care to protect the safety of his

passengers, to use due care to control the bus, and to lower the steps to the

appropriate height for the passengers to safely exit the bus and to pull to the curb,

particularly with regard to plaintiff, Wanda Gholson. At no time was the plaintiff

contributory negligent and she had no opportunity to avoid the accident.

        7.   That the driver of the bus owned and operated by defendant, WMA TA,

then and there breached that duty of utmost care by failing to protect the safety of his

passengers, by failing to control the bus, failing to lower the steps to the appropriate

height for the passengers to safely exit the bus and failing to pull to the curb,

particularly when he caused the plaintiff to fall and injure herself.

        8.    That said negligence on the part of the driver of the bus owned and

operated by defendant, WMATA, was the actual and proximate cause of the incident.

The said incident was the actual and proximate cause of the injuries and damages

which occurred to plaintiff, Wanda Gholson, on the date aforesaid.




                                            2
Case 8:20-cv-00226-TJS Document 1-3 Filed 01/24/20 Page 3 of 3



         9.   That as a direct and proximate result of the negligence of the defendant,

plaintiff has suffered and will continue to suffer in the future severe physical injuries

and mental anguish. Additionally, plaintiff has expended and will continue to expend

in the future vast sums for medical care and treatments, medicines, nursing service,

physical therapy and other protracted medical-related attention. Further, the plaintiff

has lost extensive wages and will continue to lose such wages in the future and thus

presents a claim for past and future earnin gs loss, as well as a claim for loss of

earni ng capacity. Plaintiff is unable to perform her normal household duties and thus

presents a claim for loss of home services. All the above damages were directly and

proximately caused by the aforementioned negligence of the defendant and were

incurred without contributory negligence on the part of the plaintiff or an opportuni ty

for the plaintiff to avoid the collision.

         WHEREFORE, the plaintiff, Wanda Gholson, demands judgment against the

defendant, WMATA, in excess of Seventy Five Thousand Dollars ($75,000.00) plus

costs.

                                                      Respectfully submitted,




                                                     CPF 9212150251
                                                     14452 Old Mill Road
                                                     Suite 301
                                                     Upper Marlboro, MD 20772
                                                     301-780-9020
                                                     Attorney for Plaintiff



                                            3
